                   Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 1 of 20



 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE
         E.L.A. and O.L.C.,
 8
                                                             Case No. 2:20-cv-1524
                              Plaintiffs,
 9
                        v.                                   COMPLAINT
10
         UNITED STATES OF AMERICA,
11
                              Defendant.
12

13                                             INTRODUCTION

14            1.       This case is about the unprecedented policy issued at the highest levels of the

15 federal government to separate asylum-seeking parents and children. The government’s policy of

16 forcibly taking children from their parents caused extraordinary trauma to thousands of families,

17 including Plaintiffs E.L.A. and his son O.L.C, whom the United States government forcibly

18 separated for nine months. 1 The trauma that Plaintiffs and other parents and children suffered

19 was not an incidental byproduct of the policy. It was the very point. The government sought to

20 inflict extreme emotional distress and other harms in order to deter parents and children from

21

22
     1
     Consecutive with this Complaint, Plaintiffs will file a motion for leave to proceed under
23 pseudonyms to protect their identities from public disclosure due to the trauma inflicted upon them.
   Plaintiffs have already disclosed their full names to the relevant government agencies in their
24 administrative claims filed in accordance with 28 U.S.C. § 3401(b).
     COMPLAINT – 1                                                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                      615 Second Avenue, Suite 400
                                                                                          Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
                  Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 2 of 20



 1 seeking asylum in this country.

 2           2.       The government intended to use the trauma resulting from family separations, and

 3 media reporting about that trauma, to deter future asylum seekers. Federal officials at the highest

 4 levels repeatedly made public statements acknowledging that this was the policy’s purpose.

 5 Despite widespread condemnation and a federal court injunction requiring the government to

 6 reunite separated families and stop further separations, President Trump defended the policy as a

 7 deterrent to migration from Central America. Even months after a federal court had ordered an

 8 end to the policy, the President stated on Twitter that “if you don’t separate, FAR more people

 9 will come.” Donald J. Trump (@realdonaldtrump), Twitter (Dec. 16, 2018, 11:25 a.m.),

10 https://twitter.com/realDonaldTrump/status/1074339834351759363.

11           3.       Plaintiffs’ claims concern the entirely predictable—and, in fact, actually

12 desired—harms caused by Defendant’s unprecedented conduct in systematically separating

13 asylum-seeking parents and children. Defendant’s employees forcibly separated Plaintiffs after

14 they entered the United States in June 2018 and unlawfully refused to process E.L.A.’s request

15 for asylum. Defendant’s employees detained Plaintiffs in separate facilities thousands of miles

16 apart by detaining E.L.A. in Texas and forcibly transferring O.L.C. to Lincoln Hall Boys Haven

17 (Lincoln Hall) in Lincolndale, New York. For more than a week, Plaintiffs did not even know

18 each other’s whereabouts, much less when—or if—they would see each other again.

19           4.       In July 2018, after a month of separation, U.S. government officials told E.L.A.

20 that he was about to be reunited with his son, but this was a cruel ruse. Instead of taking him to

21 be reunited with O.L.C., officials instead took him to an airport and unlawfully deported E.L.A.

22 to Guatemala.

23           5.       Alone in the United States, O.L.C. remained detained in the custody of the Office

24 of Refugee Resettlement (ORR) from June 2018 until March 2019. In addition to the harm of
     COMPLAINT – 2                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
                  Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 3 of 20



 1 being separated from his father, O.L.C. suffered numerous harms in the hostile and abusive

 2 environment at Lincoln Hall, many of which were reported to ORR. Among other things, two

 3 different Lincoln Hall staff members showed O.L.C. pornographic videos; a staff member

 4 followed O.L.C. into a bathroom and was alone with him for an extended period of time, during

 5 which he suffered what a later report called a “groin injury”; and another staff member exposed

 6 him to a photo of herself without clothes. Defendant’s other agents at Lincoln Hall were

 7 physically abusive and insulting, medicated O.L.C. without parental consent, and placed him in

 8 isolation for nearly a month and a half.

 9           6.       Plaintiffs were reunited in March 2019 only because of court intervention in

10 another case, and only after nine months of enduring forced separation.

11           7.       Plaintiffs suffered significant physical and emotional harm as a direct result of

12 Defendant’s unlawful conduct and violation of Plaintiffs’ constitutional and statutory rights.

13           8.       Defendant is liable for this conduct under the Federal Tort Claims Act, 28 U.S.C.

14 §§ 1346(b)(1), 2671 et seq. (FTCA).

15           9.       Plaintiffs bring this action under the FTCA seeking compensation for the

16 extraordinary harms they suffered at the hands of the federal government.

17                                         JURISDICTION & VENUE

18           10.      This Court has jurisdiction over the subject matter of this Complaint under

19 28 U.S.C. §§ 1331 (federal question), 1346(b) (United States as defendant).

20           11.      On October 10, 2019, Plaintiffs submitted a Notification of Incident and Claim for

21 Damages Under the Federal Tort Claims Act to each agency Defendant. Each Plaintiff also

22 completed Standard Form 95 and provided a detailed description of the basis of his claim.

23           12.      Defendant has not responded, much less made a final disposition of Plaintiffs’

24 administrative claims.
     COMPLAINT – 3                                                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                      615 Second Avenue, Suite 400
                                                                                          Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
               Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 4 of 20



 1           13.     Because Defendant failed to make a final disposition of Plaintiffs’ claims within

 2 six months, Plaintiffs’ claims are deemed finally denied. See 28 U.S.C. § 2675(a). Accordingly,

 3 Plaintiffs have exhausted all potential administrative remedies.

 4           14.     Venue is proper in the Western District of Washington under 28 U.S.C. § 1402(b)

 5 because Plaintiffs reside in this District.

 6                                               PARTIES

 7            15.    Plaintiff E.L.A. is an indigenous Mayan and a citizen of Guatemala. Fearing

 8 persecution and torture, E.L.A. fled Guatemala with his son, O.L.C., and sought refuge in the

 9 United States.

10            16.    Plaintiff O.L.C. is an indigenous Mayan and a citizen of Guatemala. With his

11 father, E.L.A., O.L.C. fled persecution and torture in his home country and sought refuge in the

12 United States. O.L.C. was seventeen years old at the time of the forced separation described in

13 this Complaint, and was a minor at all times that Defendant’s employees detained him.

14            17.    E.L.A. and O.L.C. are presently seeking asylum in the United States. The family

15 currently resides in the Western District of Washington.

16            18.    The United States of America has waived sovereign immunity as to claims under

17 the FTCA and is properly named as a defendant to each of Plaintiffs’ claims under the Act.

18 28 U.S.C. § 2679(a).

19                                     FACTUAL ALLEGATIONS

20           A. Defendant’s Employees Forcibly Separated Plaintiffs When They Sought
                Asylum in the United States.
21
             19.     E.L.A. and O.L.C. are part of an indigenous Maya people native to southeastern
22
     Guatemala and western Honduras. E.L.A. is a political activist who received death threats due to
23
     his advocacy for indigenous land rights. Plaintiffs fled persecution and torture in Guatemala to
24
     COMPLAINT – 4                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
               Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 5 of 20



 1 seek asylum in the United States.

 2           20.     Plaintiffs entered the United States on or about June 18, 2018, near McAllen,

 3 Texas. U.S. Customs and Border Protection (CBP) officers questioned and arrested Plaintiffs

 4 shortly after they crossed the border, confiscated their shoelaces and belts, and loaded Plaintiffs

 5 into a van without offering them food or water.

 6           21.     After the arrest, immigration officers took Plaintiffs to a CBP facility known as a

 7 “hielera,” or “ice box,” because of its cold temperatures. Immigration officers forcibly separated

 8 Plaintiffs almost immediately after they arrived at the hielera. Without explanation, and over

 9 Plaintiffs’ desperate objections, immigration officers physically separated E.L.A.—who was

10 handcuffed—and O.L.C., a minor.

11           22.     While officers forcibly separated O.L.C. and E.L.A., O.L.C. wept and tried to

12 cling to his father. E.L.A. begged the officers not to take his son away from him, but they

13 ignored him. Defendant’s employees did not give E.L.A. and O.L.C. the chance to hug, kiss, or

14 even say goodbye before taking O.L.C. away. E.L.A. recalls the fear etched on O.L.C.’s face and

15 the sound of his screams. E.L.A. describes this forcible separation from his son as the worst

16 moment of his life.

17           23.     E.L.A. and O.L.C. would not see each other again for nine months.

18           24.     E.L.A. cried many times in detention after his son was taken away. E.L.A.

19 continuously questioned the immigration officers at the hielera about O.L.C.’s location and

20 asked when he could see his son again. The officers refused to answer his questions.

21           B. Defendant’s Employees Subjected E.L.A. to Inhumane Detention Conditions.

22           25.     Immigration officers detained E.L.A. in the hielera for several days. When E.L.A.

23 was taken into the hielera after he was separated from O.L.C., immigration officials interviewed

24 him—without counsel—for about fifteen minutes. The officials took fingerprints and photos.
     COMPLAINT – 5                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
               Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 6 of 20



 1 E.L.A. gave the immigration officials his identification and O.L.C.’s birth certificate. He

 2 indicated a desire for asylum and said that he was afraid to return to Guatemala. However, the

 3 immigration officials in the hielera did not refer E.L.A. for a credible fear interview as required

 4 by law.

 5           26.     E.L.A. experienced temperatures in the hielera similar to the bitter cold of

 6 Guatemala’s mountains. When E.L.A. or other fathers asked where their children were,

 7 immigration officers would punish them by turning up the air conditioning to make the cells

 8 even colder. When the questions ceased, immigration officers decreased the air conditioning.

 9           27.     Apart from the cold, the hielera was cramped, dirty, and uncomfortable.

10 Immigration officials packed approximately fifteen adult men into a ten foot by five foot cell.

11 The cell contained no beds or access to drinking water—just two benches, a table, and a shared

12 single toilet without any privacy. E.L.A. ate, slept, and drank there. Immigration officials did not

13 permit E.L.A. to brush his teeth, shower, or change clothes during the several days they detained

14 him in the hielera. Instead, E.L.A. was forced to wear the dirty clothes that he had worn while

15 crossing the border. Because none of the other men were permitted to shower or brush their teeth

16 either, the smell in the hielera was horrible.

17           28.     The immigration officers at the hielera also did not provide E.L.A. with sufficient

18 food or water. The only water available to E.L.A. was in the bathroom area where the detainees

19 washed their hands and used the toilet, and the only food was a simple sandwich and juice box

20 twice per day. While handing E.L.A. his food, an immigration officer taunted him by saying:

21 “this is what you wanted when you came to the United States.”

22           29.     Immigration officials locked E.L.A. in the cell 24 hours per day, with no access to

23 natural light or exercise. The cell was flooded with bright fluorescent light 24 hours a day, and

24 E.L.A. was unable to tell if it was day or night. He estimates that he slept one or two hours per
     COMPLAINT – 6                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
               Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 7 of 20



 1 day while curled up on the concrete floor with only an aluminum foil blanket to serve as a cover.

 2 The immigration officials did not provide sleeping mats, blankets, or pillows. The cell was so

 3 cramped that E.L.A. could not straighten his legs. When E.L.A. did manage to sleep, CBP

 4 officers roused him frequently by conducting a roll call. The immigration officers conducted a

 5 roll call every few hours, 24 hours a day, and required E.L.A. to respond when his name was

 6 called. The lack of sleep was psychological torture that only compounded E.L.A.’s distress

 7 caused by his forced separation from O.L.C.

 8           30.     E.L.A.’s mood in the cell was desperate and fearful. He was surrounded by the

 9 constant sound of adult men sobbing and begging immigration officers to let them see their

10 children. Fathers grabbed the metal bars of the cells and banged their heads against them,

11 pleading for information about their children’s location. E.L.A. begged immigration officers to

12 tell him where O.L.C. was detained, but the immigration officers ignored him.

13           31.     After a few days in the hielera, immigration officials transported E.L.A. to a

14 federal courthouse, where he was convicted of illegal entry into the United States under 8 U.S.C.

15 § 1325. E.L.A. was humiliated by the experience because he did not believe that he was a

16 criminal for seeking asylum under U.S. law.

17           C.      Defendant’s Employees Improperly Used a Federal Prosecution to Justify
                     E.L.A.’s Separation from O.L.C.
18
             32.     E.L.A.’s prosecution under 8 U.S.C. § 1325 was part of a policy launched by the
19
     Department of Justice on April 6, 2018. That day, then-Attorney General Jeff Sessions publicly
20
     announced a “Zero Tolerance” directive to all U.S. Attorneys along the southern border,
21
     including in Texas, to prosecute anyone who committed the misdemeanor offense of unlawful
22
     entry or re-entry in violation of 8 U.S.C. § 1325(a). Previously, asylum seekers, especially
23
     families, had not been systematically referred for prosecution for the misdemeanor of crossing
24
     COMPLAINT – 7                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
               Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 8 of 20



 1 the border illegally. Over the last 20 years, less than one-third of apprehensions by CBP have

 2 resulted in criminal prosecutions, and any sentences imposed tended to be short, ranging from

 3 two to 15 days.

 4           33.     The “Zero Tolerance” announcement was conceived of, upon information and

 5 belief, by Attorney General Sessions, Department of Homeland Security (DHS) Secretary

 6 Kristjen Nielsen, and White House adviser Stephen Miller, among others.

 7           34.     The policy served as a pretext or cover for the goal of furthering the widespread

 8 separation of Central American parents and children along the southern border. Indeed, Secretary

 9 Nielsen later admitted under oath before the House Homeland Security Committee that she had

10 discussed imposing widespread family separations with Sessions prior to the “Zero Tolerance”

11 announcement.

12           35.     Consistent with the “Zero Tolerance” policy, U.S. government officials began

13 routinely prosecuting parents who crossed the border illegally. Parents convicted under “Zero

14 Tolerance” usually received a sentence of time served that amounted to, at most, a few days in

15 jail, after which the parent would be returned to immigration custody. In fact in many cases, like

16 this one, the target of the “Zero Tolerance” policy did not serve any time in jail, but instead

17 remained in CBP or ICE custody. Nonetheless, children were taken away during this brief

18 period, often flown across the country, and not returned to the parent—even where the parent

19 was sentenced to time served.

20           36.     The government officials who formulated the “Zero Tolerance” policy knew or

21 reasonably expected that parents who unlawfully entered the United States with children and

22 were prosecuted under this policy would serve either little or no jail time. They also knew or

23 reasonably expected that this policy and the prosecutions under 8 U.S.C. § 1325 taken pursuant

24 to the policy would result in the separation of children from their parents. As a result, they knew
     COMPLAINT – 8                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
               Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 9 of 20



 1 or reasonably expected that a parent’s prosecution would provide no real justification for a

 2 parent’s days, weeks, or months-long separation from their child.

 3           37.     As with many Zero Tolerance prosecutions under 8 U.S.C. § 1325(a)(1), E.L.A.

 4 was sentenced to time served and a $10 fine. He never entered the custody of the Bureau of

 5 Prisons (BOP), and other than his brief appearance in the courthouse, E.L.A. was in DHS

 6 custody at all times.

 7           38.     E.L.A.’s court hearing for his illegal entry took a matter of hours. However,

 8 despite never entering BOP custody and having only a single, brief court appearance, CBP and

 9 Immigration and Customs Enforcement (ICE) used E.L.A.’s federal court proceedings and prison

10 sentence to designate O.L.C. an “unaccompanied minor.” See 8 U.S.C. § 1232(b)(1); 6 U.S.C.

11 § 279(b).

12           39.     As a result of that designation, ICE and CBP treated O.L.C. as if he were legally

13 in the custody of ORR. ICE and CBP made that determination even though E.L.A. and O.L.C.

14 entered the country together, were initially in immigration custody together, and E.L.A. was

15 never held in a non-immigration detention facility except for the few hours he spent on one

16 occasion in federal court.

17           40.     When Defendant’s employees separated E.L.A. and O.L.C. they knew, or, at a

18 minimum, reasonably expected, that E.L.A. would not be held in BOP custody or that he would

19 be put in custody for only a matter of a few days. Accordingly, there was no reason to send

20 O.L.C. to a facility thousands of miles away.

21           D.    Defendant’s Employees Denied E.L.A. the Right to Seek Asylum and
             Deported Him in Violation of the INA and a Federal Court Order.
22
             41.     After days in the hielera, immigration officers transferred E.L.A. to a detention
23
     center in Port Isabel, Texas. In Port Isabel, E.L.A. was again detained in a cell with other fathers
24
     COMPLAINT – 9                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
              Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 10 of 20



 1 who had been separated from their children. When E.L.A. asked about seeing his child,

 2 immigration officers told him to be quiet.

 3           42.     A day or two after his arrival at the Port Isabel detention center, E.L.A. finally

 4 learned that Defendant’s employees had taken O.L.C. to New York. At that point, he had not

 5 known his son’s whereabouts for more than one week. E.L.A. and O.L.C. spoke briefly by phone

 6 two times while they were detained in Port Isabel and New York, respectively. E.L.A. was

 7 devastated that his son was so far away. Hope briefly returned to E.L.A. when, after

 8 approximately a month of separation from O.L.C., immigration officers told E.L.A. that he was

 9 going to be reunited with his son the following day. E.L.A. was happy and hopeful.

10           43.     The next morning, immigration officers put E.L.A. on a bus with other fathers

11 who had been separated from their children. Instead of reuniting E.L.A. with his son,

12 immigration officers took E.L.A. and the other fathers to an airport. The officers then restrained

13 E.L.A. in chains and loaded him onto a plane. At this point, E.L.A. realized that the officers had

14 deceived him. Despite their promise to reunite E.L.A. with his son, and despite his request for

15 asylum, the officers deported E.L.A. to Guatemala. Defendant’s deportation of E.L.A. was a

16 violation of both the asylum provisions of the Immigration and Nationalization Act, see, e.g.,

17 8 U.S.C. § 1158, and a federal court order in Ms. L. v. U.S. Immigration and Customs

18 Enforcement, Case No. 18-cv-428 (S.D. Cal.), requiring the family’s reunification.

19           44.     E.L.A.’s Guatemalan persecutors soon learned that he had returned to Guatemala,

20 and tried to kill him. Fearing for his life and desperately hoping to be reunited with his son

21 O.L.C., E.L.A. fled to Guatemala City, where he connected with a nonprofit organization that

22 facilitated his return to the United States pursuant to the federal district court’s order in the Ms.

23 L. litigation.

24           45.     On or about March 2, 2019, E.L.A. presented himself at the Calexico West Port of
     COMPLAINT – 10                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
              Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 11 of 20



 1 Entry in Calexico, California and was admitted pursuant to the federal court’s order.

 2           46.     Plaintiffs were finally reunited in Seattle, Washington in March 2019 after nine

 3 months of forced separation.

 4           47.     In May 2019, E.L.A. was finally able to apply for asylum with the help of pro

 5 bono counsel. E.L.A.’s asylum application included his son, O.L.C., as a derivative applicant.

 6           E. O.L.C. Was Abused While in Detention.

 7           48.     After immigration officers forcibly separated O.L.C. from his father on June 18,

 8 2018, they detained O.L.C. for another for a few hours in the hielera. Defendant’s employees

 9 then transferred O.L.C. to a facility for unaccompanied children in Texas. The immigration

10 officers did not tell O.L.C. the name of the Texas detention center or its location.

11           49.     Inside the detention center, there was one large room divided into cells by chain-

12 link fences. There were teenage boys in O.L.C.’s cell, but he could see smaller children and

13 babies in nearby cells, many of whom cried loudly. O.L.C. was sad, confused, and overwhelmed.

14 He was also hungry. At various points during his detention, immigration officials at the Texas

15 facility gave O.L.C. a sandwich or burrito, but he was not accustomed to those types of food and

16 could not eat them. O.L.C. struggled to sleep in the facility because it was flooded with bright

17 fluorescent lights 24 hours per day. There were also no windows, and O.L.C. could only tell if it

18 was night or day through cracks in the ceiling around the air conditioning units.

19           50.     After approximately two days, Defendant’s employees put O.L.C. on a plane and

20 flew him to New York. O.L.C. arrived at Lincoln Hall Boys Haven in Lincolndale, New York,

21 on or about June 20, 2018.

22           51.     Lincoln Hall is associated with Catholic Charities of the Archdiocese of New

23 York and contracts with ORR to provide services to unaccompanied minors.

24           52.     Because DHS and ICE designated O.L.C. an unaccompanied minor, ORR was
     COMPLAINT – 11                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
                Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 12 of 20



 1 charged by law with “coordinating and implementing the care and placement” of O.L.C.

 2 6 U.S.C. § 279(b)(1); see also 8 U.S.C. § 1232(b)(1) (“[T]he care and custody of all

 3 unaccompanied [noncitizen] children . . . shall be the responsibility of the Secretary of Health

 4 and Human Services.”). ORR thus remained legally responsible for O.L.C.’s adequate care and

 5 safety after it placed him in Lincoln Hall’s care.

 6           53.     In addition, ORR was charged with ensuring that O.L.C. did not become the

 7 victim of sexual abuse while at Lincoln Hall. Under 45 C.F.R. §§ 411.71-411.72, ORR is

 8 obligated to monitor and evaluate reports of sexual abuse at places like Lincoln Hall, and to take

 9 corrective action when necessary.

10           54.     As detailed below, ORR failed to fulfill its statutory and regulatory obligations in

11 this case.

12           55.     After his separation from E.L.A., O.L.C. did not know where his father was for

13 more than a week, until he finally learned that his father was still detained in Texas. O.L.C.

14 spoke with his father by phone only twice while they were both detained in the United States.

15 O.L.C. cried during the calls.

16           56.     On or about July 17, 2018, Lincoln Hall staff recommended that O.L.C. be

17 released from custody and reunified with his father. A few days later, however, government

18 agents made this impossible when they unlawfully removed E.L.A. to Guatemala, leaving O.L.C.

19 alone in the United States without a parent or viable options for family reunification.

20           57.     Although he was not able to tell his father, O.L.C. was already being abused by

21 Lincoln Hall staff.

22           58.     As detailed below, ORR received several Significant Incident Reports (SIRs)

23 documenting the abuse that O.L.C. experienced while at Lincoln Hall. Nevertheless, ORR failed

24 to take any action to protect O.L.C. or remedy the abuse that he experienced.
     COMPLAINT – 12                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
               Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 13 of 20



 1                   1. Abusive and sexualized environment: first sexual abuse Serious Incident
                        Report.
 2
              59.    Lincoln Hall staff created an abusive and sexualized environment while O.L.C.
 3
     was forced to live there. On at least two separate occasions, Lincoln Hall staff completed an
 4
     ORR SIR entitled “Sexual Abuse SIR” describing incidents that involved O.L.C.
 5
              60.    ORR took no action in response to these reports to remedy the abuse that O.L.C.
 6
     faced.
 7
              61.    On or around July 13, 2018, shortly after his arrival, a male Lincoln Hall staff
 8
     member (“Staff Member A”) 2 showed O.L.C. and the other boys in his room a pornographic
 9
     video on a cell phone. The incident occurred in a Lincoln Hall sleeping room where O.L.C. slept
10
     with eleven other boys.
11
              62.    Later that day, a female staff member (“Staff Member B”) escorted several boys
12
     to the bathroom. At Lincoln Hall, the boys needed permission to go to the bathroom and had to
13
     be accompanied by a staff member, who usually waited outside of the bathroom entrance until
14
     the boys came out. On this occasion, however, Staff Member B followed the boys into the
15
     bathroom. After the other boys exited the bathroom, Staff Member B remained alone in the
16
     bathroom with O.L.C. for approximately ten to fifteen minutes. During this time, Staff Member
17
     B showed O.L.C. pornography on her cell phone.
18
              63.    The following day, a boy in O.L.C.’s room reported to his counselor that Lincoln
19
     Hall staff had shown the boys pornography on a cell phone. As part of a subsequent
20
     investigation, Lincoln Hall staff reportedly reviewed surveillance video footage from that night.
21

22

23   2
     Given the serious and sensitive nature of the abuse experienced by O.L.C., this Complaint will
   refer to Lincoln Hall staff members using pseudonyms. Plaintiffs will separately provide
24 available identifying information to Defendant.
     COMPLAINT – 13                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
              Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 14 of 20



 1 The surveillance video footage confirmed that Staff Member A had exposed the boys to the

 2 pornographic video.

 3           64.     Lincoln Hall staff took O.L.C. to the medical clinic, where he was examined for

 4 sexual abuse, and diagnosed with what the “Sexual Abuse SIR” describes as “an accidental[]

 5 injury to his groin.” Lincoln Hall staff and attorneys from Catholic Charities interviewed O.L.C.,

 6 and Lincoln Hall staff completed an ORR SIR identifying Staff Member B as a “perpetrator,”

 7 and O.L.C. as a “victim.” That report indicates that Lincoln Hall staff did not report this offense

 8 to either law enforcement or the Department of Justice.

 9                   2. O.L.C. was medicated without parental consent and placed in isolation.

10           65.     After many months of detention and separation from his family, O.L.C. felt

11 overwhelmed by feelings of hopelessness. O.L.C. felt angry, sad, and desperate. Watching many

12 other boys enter Lincoln Hall and then leave to be reunified with their families or friends made

13 him feel even more alone.

14           66.     On or around February 6, 2019, O.L.C. told his counselor that he did not feel well

15 and threatened to run away from Lincoln Hall. The clinician’s report indicates that this incident

16 was likely reported to ORR by the filing of a SIR.

17           67.     In response, the counselor sent O.L.C. to the medical clinic, where the staff

18 prescribed O.L.C. a white pill to take every evening. O.L.C. does not remember being told the

19 name of the pill, but he recalls that staff said that the pill would calm him. O.L.C. did as he was

20 told and took the pill each night.

21           68.     Lincoln Hall medical clinic staff stopped giving O.L.C. the pills after

22 approximately 1.5 months, but only after he apologized for threatening to run away and said that

23 he would stay at Lincoln Hall. The Lincoln Hall medical staff did not obtain parental consent or

24 even contact E.L.A. prior to medicating O.L.C.
     COMPLAINT – 14                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
              Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 15 of 20



 1           69.     In addition to medicating him, Lincoln Hall staff placed O.L.C. in isolation,

 2 dubbed the “one-on-one” program, after he threatened to run away.

 3           70.     At the time that O.L.C. told staff that he wanted to run away, he had already

 4 languished in Lincoln Hall for several months—much longer than nearly all the other boys

 5 detained at the facility with him. While in the “one-on-one” program, Lincoln Hall staff guarded

 6 O.L.C. at all times. He was not permitted to go to school and instead sat in a classroom with

 7 Lincoln Hall staff. However, there was little or no instruction or teaching in the one-on-one

 8 program’s classroom. Instead, O.L.C. often watched cartoons and sometimes played card games

 9 with Lincoln Hall staff.

10           71.     On some occasions, one or two other boys who were also in the “one on one”

11 program were in the classroom, but O.L.C. was not allowed to talk to them. During his time in

12 the program, O.L.C. slept in a small room with one or two other boys. Lincoln Hall staff

13 routinely checked on the boys throughout the night.

14                   3. Lincoln Hall staff subjected O.L.C. to physical harm and insults.

15           72.     Around the same time that Lincoln Hall staff began medicating O.L.C., a

16 Spanish-speaking male staff member (“Staff Member C”) physically assaulted O.L.C. and

17 verbally castigated him. One day, after taking his shower, O.L.C. started walking to his room.

18 Staff Member C said, “Where are you going? I’ll tell you when you can leave.” He then put his

19 hand on O.L.C.’s chest, and pushed him back towards the showers. On another occasion, Staff

20 Member C cursed at O.L.C.

21           73.     Although O.L.C. told other Lincoln Hall staff that Staff Member C had mistreated

22 him, they told O.L.C. that they could not do anything to protect him. O.L.C. also told his

23 counselor about the mistreatment. The counselor said that he would consult with a supervisor.

24 Ultimately, rather than intervening to protect O.L.C., Lincoln Hall staff instead sent O.L.C. to a
     COMPLAINT – 15                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
              Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 16 of 20



 1 different area of Lincoln Hall where he was less likely to encounter Staff Member C. No other

 2 actions were ever taken to ensure O.L.C.’s safety or wellbeing while in custody.

 3                   4. Abusive and sexualized environment: second sexual abuse Serious
                        Incident Report.
 4
             74.     On or around February 21, 2019, O.L.C. and two other boys were in the “one-on-
 5
     one” program’s classroom under the supervision of a female Lincoln Hall staff member (“Staff
 6
     Member D”). At the end of the day, the other boys walked out of the classroom and O.L.C.
 7
     stayed behind to put on his jacket. Another Lincoln Hall staff member (“Staff Member E”)
 8
     stayed behind to close the blinds. As Staff Member D followed the other boys out of the room,
 9
     she appeared to drop a photo. When O.L.C. picked up the photo, he discovered that it was a
10
     photo of Staff Member D unclothed. Unsure what to do, O.L.C. put the photo in his jacket.
11
             75.     Lincoln Hall staff and the authorities initiated an investigation on February 25,
12
     2019. (O.L.C. believes that another staff member, Staff Member E, saw O.L.C. pick up the photo
13
     and reported it to a supervisor.) A Lincoln Hall staff supervisor, as well as unknown
14
     “immigration officials” wearing blue uniforms, interviewed O.L.C. O.L.C. was in the “one-on-
15
     one” program for about eight more days after being exposed to the photo. He was finally allowed
16
     to exit the “one-on-one” program after apologizing for threatening to run away and promising to
17
     stay at Lincoln Hall.
18
             F.      Defendant’s Conduct Harmed Plaintiffs.
19
             76.     As a direct result of the U.S. government’s actions, Plaintiffs suffered significant
20
     physical and emotional harm.
21
             77.     E.L.A. lost eight pounds in a single month of detention, and he suffers from
22
     depression, anxiety, and nightmares to this day. He feels anxious when O.L.C. is not nearby, and
23
     fears that his family will be separated again.
24
     COMPLAINT – 16                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
              Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 17 of 20



 1           78.     O.L.C. also suffers from severe anxiety and depression. As with his father,

 2 Defendant’s employees wreaked lasting emotional trauma on O.L.C. by forcibly separating him

 3 from his father for nine months.

 4           79.     O.L.C. suffered additional emotional and physical abuse while detained in ORR

 5 custody. Instead of caring for a vulnerable child who had been separated from his father, ORR

 6 allowed Lincoln Hall staff to expose O.L.C. to sexually explicit material, physically accost him,

 7 and medicate him without his parents’ consent. O.L.C. fears that he could be separated again

 8 from his family at any moment.

 9           80.     Finally, the immigration officers’ actions offended Plaintiffs’ rights to family

10 integrity, their dignity, and their sense of belonging. Despite finally reaching the United States—

11 which has statutorily committed itself to providing asylum to qualified refugees—immigration

12 officers treated Plaintiffs as people without rights and without a voice. They ignored E.L.A.’s

13 valid and well-supported fear of returning to Guatemala, and—through forced separation and

14 detention—punished E.L.A. and O.L.C. for seeking safety in the United States.

15           81.     Defendant’s employees forcibly separated Plaintiffs as part of an unprecedented

16 government practice and policy of forced family separation. Defendant’s employees did so in

17 disregard for Plaintiffs’ statutory and constitutional rights, their dignity as persons, and their love

18 for one another as a family. Plaintiffs suffered and continue to suffer significant emotional

19 trauma as a consequence of their forced separation by the concerted efforts of Defendant’s

20 employees.

21           82.     That separation, and the other wrongful acts that federal officers and their agents

22 inflicted upon Plaintiffs, results in Defendant’s employees being liable to Plaintiffs under the

23 FTCA and relevant state law.

24
     COMPLAINT – 17                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
              Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 18 of 20



 1                                        CLAIMS FOR RELIEF

 2                                     FIRST CLAIM FOR RELIEF

 3                             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 4           83.     Plaintiffs reallege and incorporate by reference the preceding allegations in this

 5 Complaint as if fully set forth herein.

 6           84.     Defendant’s employees acted intentionally and/or recklessly through their

 7 implementation of an unprecedented government policy of forced separation.

 8           85.     Defendant’s employees engaged in conduct that was extreme and outrageous.

 9           86.     Defendant’s employees engaged in conduct that caused Plaintiffs severe

10 emotional distress.

11           87.     Under the FTCA, Defendant is liable to Plaintiffs for intentional infliction of

12 emotional distress.

13                                   SECOND CLAIM FOR RELIEF

14                                           ABUSE OF PROCESS

15           88.     Plaintiffs reallege and incorporate by reference the preceding allegations in this

16 Complaint as if fully set forth herein.

17           89.     Defendant’s employees abused legal processes within their control when they

18 used the prosecution under 8 U.S.C. § 1325 against E.L.A. in order to designate O.L.C. an

19 unaccompanied minor.

20           90.     Defendant’s employees improperly made the unaccompanied minor designation,

21 relying on E.L.A.’s prosecution under 8 U.S.C. § 1325 to justify the separation of E.L.A. and

22 O.L.C. and to traumatize E.L.A. and O.L.C.

23           91.     Defendant’s employees’ abuse of process caused Plaintiffs severe harm, including

24 emotional distress.
     COMPLAINT – 18                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
              Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 19 of 20



 1           92.     Under the FTCA, Defendant is liable to Plaintiffs for abuse of process.

 2                                    THIRD CLAIM FOR RELIEF

 3                                  NEGLIGENCE – FAMILY SEPARATION

 4           93.     Plaintiffs reallege and incorporate by reference the preceding allegations in this

 5 Complaint as if fully set forth herein.

 6           94.     Defendant’s employees had a duty to Plaintiffs to act with ordinary care and

 7 prudence so as not to cause harm or injury to Plaintiffs.

 8           95.     Defendant’s employees failed to act with ordinary care and breached their duty of

 9 care owed to Plaintiffs.

10           96.     As a direct and proximate result of the conduct described in this Complaint,

11 Plaintiffs suffered substantial damages.

12           97.     Under the FTCA, Defendant is liable to Plaintiffs for negligence.

13                                   FOURTH CLAIM FOR RELIEF

14                            NEGLIGENCE – O.L.C.’S TIME IN ORR CUSTODY

15           98.     Plaintiffs reallege and incorporate by reference the preceding allegations in this

16 Complaint as if fully set forth herein.

17           99.     Defendant’s employees had a duty to Plaintiff to act with ordinary care and

18 prudence so as not to cause harm or injury to Plaintiff O.L.C. while he was in the custody of

19 Lincoln Hall.

20           100.    Defendant’s employees failed to act with ordinary care and breached their duty of

21 care owed to Plaintiff O.L.C.

22           101.    As a direct and proximate result of the conduct described in this Complaint,

23 O.L.C. suffered substantial damages.

24           102.    Under the FTCA, Defendant is liable to Plaintiff O.L.C. for negligence.
     COMPLAINT – 19                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
              Case 2:20-cv-01524-RAJ Document 1 Filed 10/15/20 Page 20 of 20



 1                                        PRAYER FOR RELIEF

 2           WHEREFORE, Plaintiffs pray for judgment as follows:

 3           A.      Compensatory damages in the amount of $3,000,000 for harm to E.L.A. resulting

 4 from Defendant’s conduct;

 5           B.      Compensatory damages in the amount of $3,000,000 for harm to O.L.C. resulting

 6 from Defendant’s conduct; and

 7           C.      Such other and further relief as the Court deems just and appropriate, including all

 8 equitable relief to which Plaintiffs are entitled.

 9 DATED this 15th day of October, 2020.

10 Respectfully submitted,

11 s/ Matt Adams                                         s/ Susan Baker Manning
   Matt Adams, WSBA No. 28287                            MORGAN, LEWIS & BOCKIUS LLP
12 s/ Aaron Korthuis                                     Susan Baker Manning*
   Aaron Korthuis, WSBA No. 53974                        1111 Pennsylvania Avenue NW
13 NORTHWEST IMMIGRANT RIGHTS                            Washington, D.C. 20004
   PROJECT                                               Tel: +1.202.739.3000
14 615 Second Avenue, Suite 400                          Fax: +1.202.739.3001
   Seattle, Washington 98104                             susan.manning@morganlewis.com
15 Tel: +1.206.957.8611
   Fax: +1.206.587.4025                                  Elizabeth M. Chiaviello*
16 matt@nwirp.org                                        Nicholaus E. Floyd*
   aaron@nwirp.org                                       MORGAN, LEWIS & BOCKIUS LLP
17                                                       1000 Louisiana Street, Suite 4000
                                                         Houston, Texas 77002
18                                                       Tel: +1.713.890.5000
                                                         Fax: +1.713.890.5001
19                                                       elizabeth.chiaviello@morganlewis.com
                                                         nicholaus.floyd@morganlewis.com
20
                                                         * Pro hac vice application forthcoming
21
                                      Counsel for Plaintiffs E.L.A. and O.L.C.
22

23

24
     COMPLAINT – 20                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
